UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7478



BARRY F. BRITT,

                                            Plaintiff - Appellant,

          versus


MICHAEL MOORE, Director; WILLIAM D. CATOE,
Deputy Director; BOB WALKER; MR. CEPAK, War-
den, BRCI; WHITE, Deputy Director; CAPTAIN
NELSON, Hearing Office, officially and in
their individual capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. William M. Catoe, Jr., Magistrate
Judge. (CA-98-2550-6-22AK)


Submitted:   December 17, 1998         Decided:     January 11, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Barry F. Britt, Appellant Pro Se. Paul H. Derrick, LIDE, MONT-
GOMERY & POTTS, P.C., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barry F. Britt appeals from the magistrate judge’s order deny-

ing his motion for appointment of counsel in his action filed under

42 U.S.C.A. § 1983 (West Supp. 1998).    We dismiss the appeal for

lack of jurisdiction because the order is not appealable.     This

court may exercise jurisdiction only over final orders, see 28

U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders, see 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).    The order

here appealed is neither a final order nor an appealable inter-

locutory or collateral order.

     We therefore deny Britt’s motions for appointment of counsel,

grant Appellees’ motion to dismiss the appeal, and dismiss the ap-

peal as interlocutory.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2